Citation Nr: 0728225	
Decision Date: 09/07/07    Archive Date: 09/14/07

DOCKET NO.  04-06 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
right leg and knee disability.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
scar, left side of face.


REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel




INTRODUCTION

The veteran had active service from July 1939 to July 1945.

These claims come before the Board of Veterans' Appeals 
(Board) on appeal of a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  

In a VA Form 9 received at the RO in February 2004, the 
veteran requested a Board hearing at the RO.  In written 
statements subsequently received at the RO, the veteran 
indicated first that he preferred a videoconference hearing 
before the Board and then later that he preferred a hearing 
in Washington, D.C. before the Board.  In a letter dated May 
2007, the RO acknowledged the veteran's amended request and 
informed him of the date of the scheduled hearing.  On that 
date, however, the veteran failed to appear.  Given that 
there is no indication in the record that the veteran 
requested a postponement of such a hearing, the Board deems 
the veteran's hearing requests withdrawn under 38 C.F.R. § 
20.702(d) (2006).

Below, the Board, in part, reopens the veteran's claim of 
entitlement to service connection for a right leg and knee 
disability.  The Board then addresses that claim in the 
Remand section of this decision, below, and REMANDS that 
claim to the RO via the Appeals Management Center (AMC) in 
Washington D.C.


FINDINGS OF FACT

1.  VA provided the veteran adequate notice and assistance 
with regard to his claims.

2.  The RO last denied the veteran entitlement to service 
connection for a right leg and knee disability in December 
1993.

3.  The RO notified the veteran of the December 1993 decision 
and of his appellate rights with regard to that decision, but 
the veteran did not appeal the decision to the Board.

4.  The evidence received since December 1993 is neither 
cumulative, nor redundant of the evidence previously of 
record, and by itself or when considered with the evidence 
previously of record, relates to an unestablished fact 
necessary to substantiate the claim for service connection 
for a right leg and knee disability, and raises a reasonable 
possibility of substantiating that claim.  

5.  The RO last denied the veteran entitlement to service 
connection for a scar, left side of face, in September 1998.

6.  The RO notified the veteran of the September 1998 
decision and of his appellate rights with regard to that 
decision, but the veteran did not appeal the decision to the 
Board.

7.  The evidence received since September 1998 is neither 
cumulative, nor redundant of the evidence previously of 
record, but by itself or when considered with the evidence 
previously of record, does not relate to an unestablished 
fact necessary to substantiate the claim for service 
connection for a scar, left side of face, and does not raise 
a reasonable possibility of substantiating that claim.  


CONCLUSIONS OF LAW

1.  The December 1993 decision of the RO denying the veteran 
entitlement to service connection for a right leg and knee 
disability is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 
C.F.R. §§ 3.104, 20.302, 20.1103 (1993).

2.  New and material evidence has been received to reopen a 
claim of entitlement to service connection for a right leg 
and knee disability.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2006).

3.  The September 1998 decision of the RO denying the veteran 
entitlement to service connection for a scar, left side of 
face, is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (1998).

4.  New and material evidence has not been received to reopen 
a claim of entitlement to service connection for a scar, left 
side of face.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2006).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide, in part, 
that VA will notify the claimant and his representative, if 
any, of the information and medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate a claim.  As part of the notice, VA is to 
specifically inform the claimant and his representative, if 
any, of which portion of the evidence the claimant is to 
provide and which portion of the evidence VA will attempt to 
obtain on the claimant's behalf.  They also require VA to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but such assistance is not required if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, VA provided the veteran 
adequate notice and assistance with regard to the claims 
being reopened/decided such that the Board's decision to 
proceed in adjudicating these claims does not prejudice the 
veteran in the disposition thereof.  Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993). 

A.  Duty to Notify

The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  In Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 119-20 (2004), the Court 
also indicated that the VCAA requires VA to provide notice, 
consistent with the requirements of 38 U.S.C.A. § 5103(A), 38 
C.F.R. § 3.159(b), and Quartuccio, that informs the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.  
In what can be considered a fourth element of the requisite 
notice, the Court further held that, under 38 C.F.R. § 
3.159(b), VA must request the claimant to provide any 
evidence in his possession that pertains to the claim.  Id. 
at 120-21.

On March 3, 2006, the Court held that the aforementioned 
notice requirements apply to all five elements of a service 
connection claim, including: (1) veteran status; (2) 
existence of disability; (3) a connection between service and 
disability; (4) degree of disability; and (5) effective date 
of disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473, 484 (2006).  The Court further held that notice under 
the VCAA must inform the claimant that, if the RO grants his 
service connection claim, it will then assign such an award a 
disability rating and an effective date.  Id. at 486.

On March 31, 2006, the Court held that, with regard to claims 
to reopen, VA must inform the claimant of the evidence and 
information necessary to reopen the claim and of the evidence 
and information necessary to establish entitlement to the 
underlying claim for the benefit sought by the claimant.  
Kent v. Nicholson, 20 Vet. App. 1, 9-10 (2006).  The Court 
explained that in notifying the claimant of what evidence 
would be considered new and material, VA should look at the 
basis for the denial in the prior decision and identify the 
evidence that would substantiate the element(s) of a service 
connection claim found lacking in the previous denial.  Id.

In this case, the RO provided the veteran VCAA notice on his 
claims by letter dated September 2002, before initially 
deciding those claims in a rating decision dated December 
2002.  The timing of such notice reflects compliance with the 
requirements of the law as found by the Court in Pelegrini 
II.

The content of such notice also reflects compliance with the 
requirements of the law as found by the Court in Pelegrini II 
and Kent.  In the aforementioned notice letter, the RO 
acknowledged the veteran's claims, notified him of the 
evidence needed to substantiate those claims, identified the 
type of evidence that would best do so, informed him of the 
VCAA and VA's duty to assist, and indicated that it was 
developing his claims pursuant to that duty.  As well, the RO 
defined "new" and "material" evidence and identified the 
bases of the RO's last denials of the veteran's claims for 
service connection for a right leg and knee disability and a 
scar, left side of face.  The RO also identified the evidence 
it had received in support of the veteran's claims and the 
evidence it was responsible for securing.  The RO noted that 
it would make reasonable efforts to assist the veteran in 
obtaining all outstanding evidence provided he identified the 
source(s) thereof.  The RO also noted that, ultimately, it 
was the veteran's responsibility to ensure VA's receipt of 
all pertinent evidence.  The RO advised the veteran to sign 
the enclosed forms authorizing the release of his treatment 
records if he wished VA to obtain such records on his behalf.  
The RO also advised the veteran to identify or send directly 
to VA all requested evidence to support his claims.

B.  Duty to Assist

VA made reasonable efforts to identify and obtain relevant 
records in support of the veteran's claims.  38 U.S.C.A. § 
5103A(a), (b), (c) (West 2002).  Specifically, the RO 
endeavored to secure and associate with the claims file all 
evidence the veteran identified as being pertinent to these 
claims, including service medical and personnel records and 
post-service VA and private treatment records.  In written 
statements received in March 2005 and May 2006, the veteran 
and his representative now indicate that there is no other 
evidence to submit in support of the claims on appeal.

The RO did not conduct medical inquiry in an effort to 
substantiate the veteran's claims by affording him VA 
examinations.  As explained below, such inaction necessitates 
a remand of the veteran's reopened claim of entitlement to 
service connection for a right leg and knee disability before 
the Board decides the claim on its merits.  With regard to 
the claim of entitlement to service connection for a scar, 
left side of face, however, the veteran did not submit new 
and material evidence to reopen such claim.  VA is thus not 
obligated to afford the veteran a VA examination in support 
thereof.  

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
additional evidence he should submit to substantiate his 
claim[s]."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc) (observing that the VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand 
all claims); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant); Mayfield v. 
Nicholson, 19 Vet. App. 103, 115 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. Apr. 5, 2006) (holding that 
an error, whether procedural or substantive, is prejudicial 
when the error affects a substantial right so as to injure an 
interest that the statutory or regulatory provision involved 
was designed to protect to the extent that it affects the 
essential fairness of the adjudication).  



II.  Analysis of Claims

A.  Right Leg & Knee

The RO previously denied the veteran's claim of entitlement 
to service connection for a right leg and knee disability in 
decisions dated March 1946, July 1949, April 1976, March 1984 
and December 1993.  The RO based its last denial on findings 
that the claimed disability was not incurred in or aggravated 
by service and does not still exist.  In deciding the 
veteran's claim, the RO considered some of the evidence that 
was then of record, including the veteran's service medical 
records, VA and private treatment records, reports of VA 
examinations and the veteran's written statements and hearing 
testimony.  The RO did not consider a letter of the veteran's 
private physician, Richard G. Doyle, M.D., dated July 1993.  
(It is unclear whether such letter was part of the claims 
file at the time of the December 1993 decision as the RO did 
not mention it and the file is out of chronological order in 
certain places.  In fact, the RO specifically indicated that 
the veteran had not submitted any new evidence in support of 
his claim to reopen.)    

The RO notified the veteran of the December 1993 decision and 
of his appellate rights with regard to that decision, but the 
veteran did not appeal the decision to the Board.  The 
December 1993 rating decision is thus final.  38 U.S.C.A. § 
7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(1993).

The veteran attempted to reopen his claim for service 
connection for a right leg and knee disability via a written 
statement received in August 2002.  A claim that is the 
subject of a prior final denial may be reopened if new and 
material evidence is received with respect to that claim.  
Once a claim is reopened, the adjudicator must review it on a 
de novo basis with consideration given to all of the evidence 
of record.  38 U.S.C.A. § 5108 (West 2002); Evans v. Brown, 9 
Vet. App. 273 (1996).  

For claims filed on or after August 29, 2001, as in this 
case, new evidence means existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
existing evidence that, by itself or when considered with the 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative, nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 66 
Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (codified as amended 
at 38 C.F.R. § 3.156(a) (2006)).   

The evidence that is considered to determine whether new and 
material evidence has been received is the evidence 
associated with the claims file since the last final 
disallowance of the appellant's claim on any basis.  Evans, 9 
Vet. App. at 273.  This evidence is presumed credible for the 
purposes of reopening an appellant's claim, unless it is 
inherently false or untrue or, if it is in the nature of a 
statement or other assertion, it is beyond the competence of 
the person making the assertion.  Duran v. Brown, 7 Vet. App. 
216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992).

The evidence that has been associated with the claims file 
since the RO's December 1993 decision includes copies of 
service medical and personnel records, VA and private 
treatment records, a copy of the July 1993 letter from Dr. 
Doyle, and written statements of the veteran and his 
representative.    

This evidence is new as it was not previously submitted to 
agency decision makers and is neither cumulative, nor 
redundant of the evidence of record at the time of the last 
prior final denial.  This evidence is also material because, 
by itself or when considered with the evidence previously of 
record, it relates to an unestablished fact necessary to 
substantiate the claim for service connection for a right leg 
and knee disability and raises a reasonable possibility of 
substantiating that claim.  

More specifically, the letter from Dr. Doyle indicates that 
the veteran has a right leg disability manifested by aching 
and discomfort in the right trochanteric area, a scar over 
the lower pretibial area, and extensive varicosities 
extending up to the groin on the right, which are not present 
on the left.  The letter also indicates that these right leg 
findings are consistent with a fall into a trench, which the 
veteran alleged occurred in January or February 1941, during 
service.  The absence of evidence establishing the existence 
of a right leg and knee disability formed one basis of the 
RO's previous denial of the veteran's claim for service 
connection for a right leg and knee disability.

Having determined that new and material evidence has been 
received, the Board may reopen the previously denied claim of 
entitlement to service connection for a right leg and knee 
disability.  As previously indicated, however, it may not 
decide the claim on its merits as VA has not yet satisfied 
its duty to assist the veteran in the development of this 
claim.  

B.  Scar, Left Side of Face

The RO previously denied the veteran's claim of entitlement 
to service connection for a scar, left side of face, in a 
rating decision dated September 1998.  The RO based its 
denial on findings that there was no evidence of in-service 
treatment for a skin disability or abnormality, including of 
the face, and no evidence of a current disability involving 
the left side of the face.  In deciding the veteran's claim, 
the RO considered the pertinent evidence that was then of 
record, including the veteran's service medical records, VA 
and private treatment records, reports of VA examinations and 
the veteran's written statements and hearing testimony.  

The RO notified the veteran of the September 1998 decision 
and of his appellate rights with regard to that decision, but 
the veteran did not appeal the decision to the Board.  The 
September 1998 rating decision is thus final.  38 U.S.C.A. § 
7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(1998).

The veteran attempted to reopen his claim for service 
connection for a scar, left side of face, via a written 
statement received in October 2002.  

The evidence that has been associated with the claims file 
since the RO's September 1998 decision includes copies of 
service medical and personnel records, VA and private 
treatment records, a copy of the July 1993 letter from Dr. 
Doyle, and written statements of the veteran and his 
representative.    

With the exception of some of the service medical and 
personnel records and the veteran's written statements, which 
essentially restate a previously expressed assertion that he 
underwent surgery on the left side of his face in service, 
the evidence is new.  It was not previously submitted to 
agency decision makers and is neither cumulative, nor 
redundant of the evidence of record at the time of the last 
prior final denial.  The evidence is not material, however, 
because, by itself or when considered with the evidence 
previously of record, it does not relate to an unestablished 
fact necessary to substantiate the claim for service 
connection for a scar, left side of face, and does not raise 
a reasonable possibility of substantiating that claim.  More 
specifically, the new evidence does not establish in-service 
treatment for a skin disability or abnormality, including of 
the face, or the existence of a current disability involving 
the left side of the face.  

Having determined that new and material evidence has not been 
received, the Board may not reopen and must deny the claim of 
entitlement to service connection for a scar, left side of 
face.  


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for a right leg and knee 
disability is reopened and, to that extent only, granted.

New and material evidence not having been received, the claim 
of entitlement to service connection for a scar, left side of 
face, is denied.  




REMAND

The veteran claims entitlement to service connection for a 
right leg and knee disability.  Additional action is 
necessary before the Board decides these claims.

As previously indicated, the VCAA is applicable to the 
veteran's appeal and, with regard to the claim being 
remanded, VA has not yet satisfied its duty to assist the 
veteran.  Any decision to proceed in adjudicating this claim 
would therefore prejudice the veteran in the disposition 
thereof.

The veteran served on active duty from July 1939 to July 
1945.  He alleges that, during that time period, in 1941, he 
fell into a five foot trench, twisting and scraping his right 
leg.  Allegedly, he received treatment for this injury by a 
field first-aid unit.  

On multiple occasions beginning in February 1946, the veteran 
claimed entitlement to service connection for residuals of 
such injury.  In support of those claims, he described the 
circumstances of the injury consistently.  As Dr. Doyle 
pointed out in his July 1993 letter, the veteran's reports in 
this regard appear credible.  However, certain records of the 
unit to which the veteran was assigned at the time, which 
might confirm the injury, are unavailable due to their 
presumed destruction in a fire that occurred at the National 
Personnel Records Center. 

Under 38 U.S.C.A. § 5103A, VA's duty to assist includes 
providing the claimant a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on a claim.  In this case, VA 
has never afforded the veteran a VA examination in support of 
the claim being remanded.  However, given that he appears 
credible and possibly pertinent service records are 
unavailable, the Board believes that such action should be 
taken so that a medical professional can offer an opinion 
regarding whether any right leg and knee disability that 
exists is related to the alleged in-service injury. 

Based on the foregoing, this case is REMANDED for the 
following action:

1.  Arrange for the veteran to undergo a 
VA examination in support of his claim 
for service connection for a right leg 
and knee disability.  Forward the claims 
file to the examiner for review of all 
pertinent documents therein and ask the 
examiner to confirm in his written report 
that he conducted such a review.  
Following a thorough evaluation, during 
which all indicated tests are performed, 
the examiner should:

a) record in detail the 
circumstances surrounding the 
veteran's alleged in-service fall 
into a trench;

b) indicate whether the veteran has 
a right leg and knee disability and, 
if so, whether it is at least as 
likely as not related to the 
reported in-service fall; and 

c) provide detailed rationale, with 
specific references to the record, 
for the opinions provided.  

2.  Readjudicate the claim being remanded 
based on all of the evidence of record.  
If the benefit sought on appeal is not 
granted to the veteran's satisfaction, 
provide the veteran and his 
representative a supplemental statement 
of the case and an opportunity to respond 
thereto. 

Thereafter, subject to current appellate procedure, return 
this case to the Board for further consideration, if in 
order.  By this REMAND, the Board intimates no opinion as to 
the ultimate disposition of the remanded claim.  No action is 
required of the veteran unless he receives further notice.  
He does, however, have the right to submit additional 
evidence and argument on the remanded claim.  Kutscherousky 
v. West, 12 Vet. App. 369, 372 (1999).

The law requires that this claim be afforded expeditious 
treatment.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes) (providing that all claims that are remanded 
by the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled expeditiously); see also 
VBA's Adjudication Procedure Manual, M21-1, Part IV, paras. 
8.44-8.45 and 38.02-38.03 (directing the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court).



______________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


